EXHIBIT 10.51 Confidential Treatment Requested by American Superconductor Corporation Execution Copy Joint Development Agreement This Joint Development Agreement (“Agreement”), dated and effective as of March 4, 2016(subject to the provisions of this Agreement, the “Effective Date”), is by and between BASF Corporation, having an office and place of business at 100 Park Avenue, Florham Park, New Jersey, 07932 (“BASF”) and AMERICAN SUPERCONDUCTOR CORPORATION, a Delaware corporation having an office and place of business at 64 Jackson Road, Devens, MA 01434 (“AMSC”).BASF and AMSC may be referred to individually as a “Party” and collectively as the “Parties”. WHEREAS, AMSC has expertise in the field of high temperature superconductors (“HTS”), particularly in HTS wires; WHEREAS, BASF has expertise in the chemical industry, including expertise in the field of solution deposition processes used for HTS wires; and WHEREAS, the Parties wish to use their respective expertise to work together to develop high volume standard 2G HTS wire. NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: Article I: Definitions For purposes of this Agreement, the following terms have the following meanings:
